Per Curiam.
On April 23, 1902, the superior court of Spokane county entered a judgment and decree in the above entitled estate, approving the final account of the administrator thereof, and ordering and directing a distribution of the property in the hands of the administrator; further ordering “that upon the presentation to this court of all of the receipts for the above and foregoing amounts, as herein provided and ordered paid and.distributed, said ■administrator shall be finally discharged from any further duties, as such administrator of said estate, and said ad*395ministrator and his bondsmen shall be fully discharged and released from any and all liability on account of said administration of said estate.” On April 28th Emma bT. Lamona, a beneficiary of the estate, through her counsel, moved to set aside the judgment and decree, which motion was heard on May 3, 1902, the same being a regular law day. The court took the motion under advisement, finally overruling it on June 2, 1902. On June 5th, the distributee duly appealed from the order refusing to> vacate the judgment and from the judgment itself, perfecting her appeal in due time. The administrator and certain of the distributees move to dismiss the appeal, on- the ground that, it is not taken in time. The motion is general, and goes to the entire appeal. We think the motion must be denied. Plainly, under the statute and under the repeated decisions of this court, the order refusing to vacate the judgment is appealable, and that this part of the case is before this court. Chezum v. Claypool, 22 Wash. 498 (61 Pac. 157, 79 Am. St. Rep. 955); McCord v. McCord, 24 Wash. 529 (64 Pa,c. 748); Wilson v. Seattle Dry Dock, etc., Co., 26 Wash. 297 (66 Pac. 384).
The question whether the appeal brings up for review the main judgment and decree will be reserved until the final hearing of the cause.
Motion denied.